          Case 1:19-cv-04452-ALC Document 15 Filed 08/01/19 Page 1 of 4
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com


                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
August 1, 2019                                                    Century City    Orange County
                                                                  Chicago         Paris
                                                                  Dubai           Riyadh
By ECF and Email
                                                                  Düsseldorf      San Diego
                                                                  Frankfurt       San Francisco
The Honorable Andrew L. Carter, Jr.                               Hamburg         Seoul
U.S. District Court for the Southern District of New York         Hong Kong       Shanghai
                                                                  Houston         Silicon Valley
Thurgood Marshall United States Courthouse                        London          Singapore
40 Foley Square, Room 435                                         Los Angeles     Tokyo
New York, NY 10007                                                Madrid          Washington, D.C.
ALCarterNYSDChambers@nysd.uscourts.gov                            Milan




Re:    Huguelet et al. v. Maxim Inc. et al., No. 19 Civ. 4452 (ALC)
       Defendants’ Request for Pre-Motion Conference

Dear Judge Carter:

         We represent Defendants Maxim Inc. (“Maxim”) and Biglari Holdings Inc. (“Biglari”) in
this matter. Pursuant to Rule 2(A) of your Honor’s Individual Practices, we respectfully submit
this letter to the Court to request a pre-motion conference to discuss a proposed motion to dismiss
the Complaint. As set forth in more detail below, in the proposed motion we anticipate arguing
that the plaintiff’s complaint should be dismissed pursuant to Federal Rule of Civil Procedure
12(b)(2) for lack of personal jurisdiction and Rule 12(b)(6) for failure to state a claim either under
Michigan’s Preservation of Personal Privacy Act (“PPPA”), M.C.L.A. § 445.1711 et. seq or for
unjust enrichment.

        Plaintiff is a Michigan resident who claims he subscribed to Maxim magazine while
residing in the state. (Compl. ¶ 10.) Plaintiff alleges that Maxim disclosed his personal
information to third-party companies, which in turn further disclosed the information to other
third-party companies leading to Plaintiff’s ultimate receipt of unwanted mail. (Compl. ¶ 1.) On
this basis, Plaintiff asserts two claims against Maxim and Biglari: (i) violations of the PPPA, under
§ 2 (M.C.L.A. § 445.1712), and (ii) unjust enrichment. These claims cannot proceed against
Biglari or Maxim for at least the following reasons, each independently sufficient to warrant
dismissal.

I.     The Court Lacks Personal Jurisdiction Over Biglari

        As a threshold matter, the Court does not have personal jurisdiction over Biglari.1 As the
party asserting claims, the plaintiff bears the burden to establish personal jurisdiction over each

1
 Plaintiff defined defendants Maxim and Biglari collectively as “Maxim” throughout the
Complaint, making it impossible for a factfinder to distinguish which facts are alleged against each
             Case 1:19-cv-04452-ALC Document 15 Filed 08/01/19 Page 2 of 4
August 1, 2019
Page 2




defendant named in the action. Vista Food Exch., Inc. v. Champion Foodservice, L.L.C., 2014
U.S. Dist. LEXIS 108145, at *10 (S.D.N.Y. Aug. 4, 2014). “‘Conclusory allegations lacking
factual specificity . . . do not satisfy plaintiff’s burden’ of showing a prima facie case for
exercising personal jurisdiction.” In re Lyondell Chem. Co., 543 B.R. 127, 137 n.28 (Bankr.
S.D.N.Y. 2016) (quoting Alki Partners, L.P. v. Vatas Holding GmbH, 769 F.Supp.2d 478, 487
(S.D.N.Y. 2011) (alterations in original). Plaintiff has not even attempted to meet—and cannot
meet—his burden with respect to Biglari here.

        Personal jurisdiction can take one of two forms—general or specific—each dependent on
the defendant’s degree of contact with the forum state. In re Ski Train Fire In Kaprun, Austria on
Nov. 11, 2000, 257 F. Supp. 2d 717, 729 (S.D.N.Y. 2003). General—or “all-purpose”—
jurisdiction, the only plausible form of jurisdiction at issue based on Plaintiff’s bare allegations,
exists only where a defendant’s “affiliations with the [forum] are so constant and pervasive ‘as to
render [it] essentially at home in the forum State.’” Daimler AG v. Bauman, 571 U.S. 117, 122
(2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

        Biglari is neither incorporated nor has its principal place of business in New York—and
Plaintiff does not allege otherwise. Plaintiff’s bare allegations that “Defendants”—not Biglari—
“conduct substantial business within New York” are entirely conclusory and fall far short of
meeting the plaintiff’s burden of establishing that Biglari is “essentially at home” in New York.
(See, e.g., Compl. ¶ 14.) Notably, Plaintiff does not make a single factual allegation specific to
Biglari’s conduct, separate from Maxim, in the entirety of the Complaint. Under this standard,
Plaintiff’s failure to allege any indicia of general jurisdiction are insufficient to establish a prima
facie case of jurisdiction over Biglari in New York. N.Y. C.P.L.R. § 301.2 Accordingly, the
allegations do not demonstrate that the Court has personal jurisdiction over Biglari, and the
Complaint should be dismissed on that basis.


distinct legal entity. (See Compl. ¶¶ 11-12.) But even assuming arguendo that all of the allegations
relate to Biglari, which they could not possibly, Plaintiff’s allegations do not establish personal
jurisdiction. The Complaint does not allege that Biglari participated in the initial disclosure—or
any subsequent sale—of Plaintiff’s personal information. Nor does the Complaint allege that
Biglari directed or had an agency relationship with Maxim. Rather, Plaintiff plainly contends that
his personal information was disclosed in violation of the PPPA. (See generally Compl. ¶¶ 16-
56.)
2
  Plaintiff’s allegations are also insufficient to establish personal jurisdiction under a theory of
specific jurisdiction under New York’s long-arm statute. N.Y. C.P.L.R. § 302(a) permits a court
to exercise specific jurisdiction over a non-domiciliary if two requirements are met: (1) the
defendant must have transacted business within the state, and (2) the claim asserted must arise
from that business activity. Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt, LLC, 450 F.3d
100,103 (2d Cir. 2006) (emphasis added). Plaintiff does not identify a single transaction specific
to Biglari that even suggests contact with New York.



                                                  2
               Case 1:19-cv-04452-ALC Document 15 Filed 08/01/19 Page 3 of 4
August 1, 2019
Page 3




II.       Plaintiff Fails To State A Claim Upon Which Relief Can Be Granted

          A.       The PPPA Does Not Apply to Biglari

        Even putting aside the above procedural barriers to suit, the Complaint should be dismissed
because it fails to state a claim on which relief can be granted. The PPPA does not apply to Biglari
at all. Under the plain language of the statute, the PPPA applies only to “a person, or an employee
or agent of the person, engaged in the business of selling at retail . . . books or other written
materials.” PPPA § 2. Biglari does not sell magazines—and Plaintiff does not specifically allege
otherwise.3 Biglari is, therefore, outside of the statute’s reach. The Complaint makes clear that
Biglari and Maxim are distinct legal entities and parties. (Compl. ¶¶ 11, 12.) Even assuming
arguendo that Biglari is Maxim, which Plaintiff has failed to allege, the Complaint is without any
non-conclusory allegations that show how Biglari directly participated in either the sale of Maxim
to Plaintiff (to bring Biglari within the PPPA’s definitional restrictions) or the alleged disclosure
of Plaintiff’s personal information (to state a claim for a violation).

          B.       Plaintiff Has Not Pled Sufficient Facts To Assert Claims Against Biglari or
                   Maxim

        Although a Complaint need only “contain sufficient factual matter” that is “plausible on its
face,” to survive scrutiny, Plaintiffs cannot meet this threshold burden. See Aschroft v. Iqbal, 556
U.S. 662, 678 (2009). Plaintiff’s sole support for its allegation that Maxim rented its subscribers’
personal information during the Class Period is that Maxim may have engaged in similar
transactions in June 2018—nearly two years after the alleged Class Period ended. (Compl. ¶ 2.)
The Complaint is devoid of any non-conclusory claims about Maxim’s business as it existed during
the relevant time period. See Compl. ¶¶ 6–9, 43–48 (making specific allegations only about how
Maxim operates today, not May through July of 2016). Plaintiff’s assumption that Maxim’s
alleged conduct in June 2018 was consistent with earlier activities—without allegations to support
such a pleading—is insufficient under the law. Iqbal, 556 U.S. at 678 (“Where a complaint pleads
facts that are merely consistent with a defendant’s liability, it stops short of the line between
possibility and plausibility of entitlement to relief.”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 557 (2007)) (internal quotation marks omitted); Chavis v. Chappius, 618 F.3d 162, 170 (2d
Cir. 2010) (a court should reject “threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements”). As such, any claim of unjust enrichment or a violation of the
PPPA based on Plaintiff’s bald assertions—unsupported by any details involving the relevant time
period—must fail as to both Biglari and Maxim.

          C.       The Alleged Conduct Falls Within the PPPA’s Statutory Exceptions

       Even if the Court finds that the PPPA applies to both Maxim and Biglari, which it does
not, Maxim and Biglari are excepted from liability under the plain language of the statute. The
PPPA states in relevant part:


3
    See supra note 1.

                                                  3
             Case 1:19-cv-04452-ALC Document 15 Filed 08/01/19 Page 4 of 4
August 1, 2019
Page 4




          A record or information described in section 2 may be disclosed . . . [i]f the
          disclosure is for the exclusive purpose of marketing goods and services directly to
          the consumer. The person disclosing the information shall inform the customer by
          written notice that the customer may remove his or her name at any time by written
          notice to the person disclosing the information.

M.C.L.A. § 445.1711(3)(d). A masthead was featured on every issue of Maxim magazine,
including those Plaintiff allegedly received and are therefore incorporated by reference in the
Complaint. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (“[T]he court
may nevertheless consider [a document extraneous to the complaint] where the complaint relies
heavily upon its terms and effect, which renders the document integral to the complaint.”) (internal
quotation marks omitted). The masthead clearly states “We sometimes make our subscriber list
available to companies that sell goods and services by mail that we believe would interest our
readers,” and provides instructions for subscribers who wish to opt out of this arrangement. This
clear notice places Maxim’s alleged conduct firmly within the PPPA’s safe harbor, and vitiates
Plaintiff’s assertions that Maxim failed to provide written notice of disclosures. (Compl. ¶¶ 10,
48, 70.).

         For these and other reasons, Biglari and Maxim intend to move to dismiss the Complaint
in its entirety and respectfully requests a pre-motion conference to address this matter.




                                               Respectfully Submitted,


                                               /s/ Christopher Clark
                                               Christopher Clark

cc: All counsel of record (by ECF and Email)




                                                  4
